DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-27, 29-31 and 49-54 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 25 and 49, the prior art of record fails to disclose, teach, or fairly suggest a precombustion chamber comprising a casing defining an outlet and having a longitudinal axis transverse to a direction of movement of a piston, the precombustion chamber having a variable cross section with a first portion and a second portion, wherein the first portion has a first cross section and an opening configured to receive an ignition mechanism and the second portion has a second cross section greater than the first cross section and an outlet adjacent to a combustion chamber.  The prior art of record that comes closest to teaching these limitations is Adams (US 2002/0134345) and Toulouse (US 7,520,252).  Adams teaches a precombustion chamber comprising a casing defining an outlet and having a longitudinal axis transverse to a direction of movement of a piston.  However, Adams fails to teach the precombustion chamber having a variable cross section with a first portion and a second portion, wherein the first portion has a first cross section and an opening configured to receive an ignition mechanism and the second portion has a second cross section greater than the first cross section and an outlet adjacent to a combustion chamber.  Toulouse teaches a precombustion chamber comprising a casing defining an outlet, the precombustion chamber having a variable cross section with a first portion and a second portion, wherein the first portion has a first cross section and an opening configured to receive an ignition mechanism and the second portion has a second cross section and an outlet adjacent to a combustion chamber.  However, Toulouse fails to teach a longitudinal axis transverse to a direction of movement of a piston and the second cross section greater than the first cross section.  Additionally, it would require an 
Regarding claims 26, 27, and 29-31, claims 26, 27, and 29-31 are allowed because they depend from allowed claim 25.
Regarding claims 50-54, claims 50-54 are allowed because they depend from allowed claim 49.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/VERONICA MARTIN/Examiner, Art Unit 3731        

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731